DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they fail to comply with the standards for drawings in 37 C.F.R. 1.84(l) as the character of the lines lack satisfactory reproduction characteristics because they are not dark, uniformly thick, and well defined.  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 4, and 10 objected to because of the following informalities:  the claims appear to contain typographical errors in the recitation of “at least one pocket module is arranged co-forming at most six receiving spaces”, “at least one pocket module is arranged co-forming exactly one receiving space”, and “fixes two pocket modules which are connected to one another onto one another in a clamping manner and in respect of the carrier unit.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states that the lateral conveyor belt portions “between them defining a planar conveyor belt surface”.  However, it appears from the drawings and specification that the area between the lateral conveyor belt portions is open rather than defining a conveyor belt surface.  This discrepancy between the claims and the specification renders the scope of the claims impossible to ascertain.

 	In claim 16, it is unclear to what the phrase “the distance thereof” refers.  Additionally, the limitation "the distance" lacks proper antecedent basis.  As such, the scope of the claim is impossible to ascertain.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-13, and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Varney (US 3,788,453).
 	Varney shows a conveying device that could be used for an upwardly oriented conveyance of turnips or other root crops in harvesting machines.  The conveying device includes a conveyor belt 10 with at least two lateral conveyor belt portions 28 positioned to move in a conveying direction during operation.  The conveyor belt portions include upper conveyor surfaces that define a plane between them.  
A plurality of carrier units 32/60/62/64 project from the conveyor belt surface on one side.  Each carrier unit is supported by the conveyor belt via members 60/62.  Each carrier unit delimits a receiving space extending on both sides of the conveyor belt surface.  A part of the receiving space is defined by a belt 42/66/68 arranged on a side of the conveyor belt surface 
 Two adjacent pocket modules are connected to one another in the conveying direction by the ends 68 of the rods 66 forming the belt.  Each of the pocket modules is arranged to form exactly one receiving space. Each of the pocket modules is detachably fixed by at least one fastening device 64 which fixes the pocket module exclusively in the region of the carrier unit. An upstream end of each pocket module is fixed to an upstream carrier unit by the fastening device 64 and the downstream end of each pocket module is fixed to an adjacent further downstream carrier unit by at least another fastening device 64.  These upstream and downstream carrier units define two strut elements 32 arranged on the conveyor belt portions and assigned to the carrier unit.  The pocket modules may be said to be integral in design as they are formed integrally with each other from the belt 42.
As described above Varney shows all the structure required by claims 1-8, 12-13, and 16-17.
Claims 1-8, 10, and 15-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Kalverkamp (US 7,182,202).
 	Kalverkamp shows a conveying device that could be used for an upwardly oriented conveyance of turnips or other root crops in harvesting machines.  The conveying device includes a conveyor belt 6 with at least two lateral conveyor belt portions 14 positioned to 
A plurality of carrier units 22 project from the conveyor belt surface on one side.  Each carrier unit is supported by the conveyor belt at recess 16.  Each carrier unit delimits a receiving space extending on both sides of the conveyor belt surface.  A part of the receiving space is defined by belt support surfaces 10 of fabric member 8 arranged on a side of the conveyor belt surface which is opposite the carrier unit.  The fabric member 8 forms a detachably fastened pocket module between adjacent carrier units.
 Two adjacent pocket modules are integrally connected to one another in the conveying direction.  Each of the pocket modules is arranged to form exactly one receiving space. Each of the pocket modules is detachably fixed by at least one fastening device 28 (which may be a screw of clamp as described in column 6, lines 10-15) which fixes the pocket module exclusively in the region of the carrier unit.  When the fastening device is a clamp, the fastening device would fix two adjacent pocket modules which are connected to one another onto one another in a clamping manner and in respect of the carrier unit. Alternatively, when the fastening device is a screw, two adjacent pocket modules which are connected to one another onto one another would be fixed in clamping manner and in respect of the carrier unit by being clamped between the carrier unit 22 and the belt 14.
An upstream end of each pocket module is fixed to an upstream carrier unit by the fastening device 28 and the downstream end of each pocket module is fixed to an adjacent further downstream carrier unit by at least another fastening device 28.  These upstream and downstream carrier units define two strut elements 22 arranged on the conveyor belt portions 
As described above Kalverkamp shows all the structure required by claims 1-8, 10, and 15-17.
Claims 1-8, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Wiese (US 4,019,625).
 	Wiese shows a conveying device that could be used for an upwardly oriented conveyance of turnips or other root crops in harvesting machines.  The conveying device includes a conveyor belt with at least two lateral conveyor belt portions (described as two toothed endless belts shown in dashed line in column 2, lines 45-55) positioned to move in a conveying direction during operation.  The conveyor belt portions include upper conveyor surfaces that define a plane between them.  
A plurality of carrier units 9 project from the conveyor belt surface on one side.  Each carrier unit is supported on the conveyor belt by projection 5.  Each carrier unit delimits a receiving space extending on both sides of the conveyor belt surface.  A part of the receiving space is defined by belt support surfaces 7 of bucket member 3 arranged on a side of the conveyor belt surface which is opposite the carrier unit.  The bucket member 3 forms a detachably fastened pocket module between adjacent carrier units. The bucket member forms a dimensionally stable basket.

An upstream end of each pocket module is fixed to an upstream carrier unit by the fastening device 5 and the downstream end of each pocket module is fixed to an adjacent further downstream carrier unit by at least another fastening device 6.  These upstream and downstream carrier units define two strut elements 2 arranged on the conveyor belt portions and assigned to the carrier unit.  The pocket modules may be said to be integral in design as they are formed as one-piece bucket members 3.  The portions of the bucket members 3 adjacent the fastening devices 5 and 6 define two fastening regions which are adjacent in the conveying direction and each adjoin a fastening device.  The distance between adjacent fastening regions is smaller than the length of the pocket module between the fastening regions in an unrolled state. 
As described above Wiese shows all the structure required by claims 1-8, 10-11, 14, and 16-17.
Claims 1-9, 11, and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by German document DE 201 16 382.
The German document shows a conveying device that is used for an upwardly oriented conveyance of turnips or other root crops in a harvesting machine.  The conveying device includes a conveyor belt with at least two lateral conveyor belt portions 2/3 positioned to move in a conveying direction during operation.  The conveyor belt portions include upper conveyor surfaces that define a plane between them.  
A plurality of carrier units 11/13 project from the conveyor belt surface on one side.  Each carrier unit is supported by the conveyor belt.  Each carrier unit delimits a receiving space extending on both sides of the conveyor belt surface.  A part of the receiving space is defined by support surfaces of belt member 12 arranged on a side of the conveyor belt surface which is opposite the carrier unit.  The belt member 12 forms a detachably fastened pocket module between adjacent carrier units. 
 Two adjacent pocket modules are integrally connected to one another in the conveying direction as they are formed of the same belt member 12.  Each of the pocket modules is arranged to form exactly one receiving space. Each of the pocket modules is detachably fixed by at least one fastening device 13 which fixes the pocket module exclusively in the region of the carrier unit (see the second full paragraph on the third page of the applicant’s provided translation describing the attachment and removal of the belt 12).  The fastening device 13 includes at least one form element 19/20 which simulates a shape of the receiving portion and is adjacent to the pocket module.  
An upstream end of each pocket module is fixed to an upstream carrier unit by the fastening device 13 and the downstream end of each pocket module is fixed to an adjacent further downstream carrier unit by at least another fastening device 13.  These upstream and 
As described above German document shows all the structure required by claims 1-9, 11 and 16-18.
Claims 1-8, 12-13, 16-19 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Kendall (US 1,199,703).
 	Kendall shows a conveying device that is used for an upwardly oriented conveyance of turnips or other root crops in a harvesting machine.  The conveying device includes a conveyor belt with at least two lateral conveyor belt portions 8 positioned to move in a conveying direction during operation.  The conveyor belt portions include upper conveyor surfaces that define a plane between them.  
A plurality of carrier units 11a project from the conveyor belt surface on one side.  Each carrier unit is detachably supported by the conveyor belt by lugs 8a.  Each carrier unit delimits a receiving space extending on both sides of the conveyor belt surface.  A part of the receiving space is defined by support surfaces of belt members 11/12 arranged on a side of the conveyor belt surface which is opposite the carrier unit.  The belt members 11/12 forms a detachably fastened pocket module between adjacent carrier units.  The pocket module has two pocket 
 Two adjacent pocket modules are connected to one another in the conveying direction by the belts 8.  Each of the pocket modules is arranged to form exactly one receiving space. Each of the pocket modules is detachably fixed by at least one fastening device 8a which fixes the pocket module exclusively in the region of the carrier unit.  During operation of the conveying device, the receiving space preferably adjoins at least one guide element 13 extending in the conveying direction and not moving in the conveying direction at least sectionally. The guide element forms a safety device limiting the maximum distance of the pocket module from the conveyor belt surface in a safety position. 
As described above Kendall document shows all the structure required by claims 1-8, 12-13, 16-19 and 21.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651